436 F.2d 1375
George HORN, Appellee,v.The PEOPLE OF the STATE OF CALIFORNIA, Richard A. McGee, Agency Administrator, Walter Dunbar, Director of Corrections, Fred R. Dickson, Adult and Parole Member, Robert A. Heinze, Warden, Folsom Prison, et al., State Department of Corrections, State of California, Appellants.
No. 23606.
United States Court of Appeals, Ninth Circuit.
October 27, 1970.
Certiorari Denied March 22, 1971.

See 91 S.Ct. 1198.
Appeal from the United States District Court for the Eastern District of California, Thomas J. MacBride, Chief Judge.


1
Thomas C. Lynch, Atty. Gen., Edsel W. Haws and Daniel J. Kremer, Deputy Attys. Gen., Sacramento, Cal., for appellant.


2
Douglas R. Greer, Sacramento, Cal., for appellee.


3
George X. Horn, in pro. per.


4
Before HAMLEY and KOELSCH, Circuit Judges, and SMITH, District Judge.*

PER CURIAM:

5
We affirm the district court order in this civil rights case principally for the reasons stated in the opinion of the district court, reported in Horn v. People of California, et al., 321 F.Supp. 961 (E.D.Cal.1968).


6
We wish to add, however, that if any of the grievances alleged by plaintiff are the direct result of the enforcement of rules and regulations generally applicable to all prison inmates, the personal defendants, if any, who promulgated such rules and regulations may, to that extent, be able to establish an immunity defense, based upon discretionary governmental action. We do not reach that question now because the grievances, as described in the complaint, are not specifically alleged to result from, or to result exclusively from, the enforcement of regulations of that kind.


7
As the district court observed in its opinion, the defendants may also have a complete defense if they can show that they were acting in good faith. See Pierson v. Ray, 386 U.S. 547, 87 S.Ct. 1213, 18 L.Ed.2d 288 (1967).



Notes:


*
 The Honorable Russell E. Smith, United States District Judge for the District of Montana, sitting by designation